Citation Nr: 0601190	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from November 1975 to May 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a back 
disability and a mental condition.  

The Board notes that the RO had previously issued a rating 
decision in March 2000 which, in pertinent part, denied 
service connection for back and mental disorders on the basis 
that the claims were "not well grounded".  However, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002)), which, in part, eliminated 
the concept of a well-grounded claim.  The RO sent VCAA 
notice to the veteran in April 2001, and readjudicated his 
claims on a de novo basis, denying both claims on the merits.  

In November 2001, the veteran submitted a correspondence in 
which he once again stated that he had been physically abused 
during service, and stated that he would like to appeal the 
RO's decision.  The only decision by the RO since 1994 was 
the August 2001 decision noted above, which denied service 
connection for a psychiatric disorder as well as a back 
disability.  He then contacted his congressman, who in turn 
contacted the RO in April 2002.  The RO accepted the 
veteran's May 2002 correspondence as a timely Notice of 
Disagreement (NOD).  However, in view of the November 2001 
statement expressing general disagreement and the fact that 
the veteran alleged that in-service physical abuse was the 
cause of both his back and mental disorders, the Board 
construes the earlier statement as a timely NOD with respect 
to both issues.  38 C.F.R. § 20.201 (2005); Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).  Since the RO never 
issued a Statement of the Case (SOC) addressing the mental 
condition claim, the Board must remand this issue so that the 
RO can send the veteran a SOC, and provide him an opportunity 
to perfect an appeal of the issue thereafter by filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).      

Pursuant to the veteran's request, a Travel Board hearing was 
scheduled in November 2004.  However, the veteran cancelled 
that hearing and requested an RO hearing in January 2005.  He 
subsequently withdrew the latter hearing request as well in 
August 2005 correspondence.  He has not requested a 
rescheduling of either hearing.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service medical records reveal no findings 
attributed to a back injury or disability; the first post 
service medical records indicating the presence of a back 
disability, to include arthritis, are dated approximately 22 
years after service; there is no competent medical evidence 
suggesting a nexus between a current back disability and any 
incident of service, to include alleged trauma.  


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2000 and August 2001 rating 
decisions; the August 2002 Statement of the Case; the October 
2002, December 2003, February 2004, April 2004, June 2004, 
and August 2005 Supplemental Statements of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for service connection for a back disability, and 
complied with VA's notification requirements.  The Statement 
of the Case and Supplemental Statements of the Case set forth 
the laws and regulations applicable to the veteran's claim.  
Further, letters from the RO to the veteran dated April 2001, 
July 2002, and November 2005 informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In summary, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for a back 
disability, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in April 2001, prior to the August 2001 RO rating 
decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by April 
2001, July 2002, and November 2005 correspondence and asked 
him to identify all medical providers who treated him for a 
back disability.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of any 
relevant abnormal findings in the service medical records or 
for more than 20 years thereafter, with evidence of a claim 
for service connection for hearing loss filed in 1994 with no 
mention of a back disability, and in the absence of any 
competent evidence suggesting a nexus between a current back 
disability and service, there is no duty to provide an 
examination or opinion with regard to the claim for service 
connection for a back disability.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from November 1975 to May 
1977.  He alleges that he was physically abused by a chief 
petty officer.  According to the veteran, he was kicked in 
the back and had his kidneys stomped on.  He claims that 
after an investigation, he was transferred to another 
company.  He also claimed that a fellow serviceman, T.V.P., 
witnessed the incident.  

The service medical records, to include a May 1977 separation 
examination, reveal no findings attributed to a back 
disability.  The veteran's personnel records reflect a series 
of unauthorized absences and a recommendation that the 
veteran be discharged due to frequent involvement of a 
discreditable nature with military authorities.    

In February 1994, the veteran filed a claim for service 
connection for hearing loss.  He failed to note any history 
of a back disability at that time.  He filed his original 
claim for service connection for a back disability in January 
2000.  

The post service medical records reflect that the veteran 
complained of pain in his right shoulder and the right side 
of his neck in August 1999.  The pain was caused by moving 
something heavy.  He was diagnosed with a muscle 
strain/sprain.  Three weeks later, he complained of spasms in 
his low back.  He attributed the spasms to an incident where 
he was sorting cattle and bumped his arm.  The medical 
certificate (signed by the veteran) states that he has low 
back tenderness, and that he denied a history of back 
problems.

The veteran continued to receive treatment from the VA for a 
variety of other disabilities, including arthritis of the 
knees and bursitis of the shoulders.  However, there is no 
further treatment for back problems until March 2002.  At 
that time, the veteran complained of low back pain and 
tenderness due to a recent fall.  He was assessed with 
rapidly advancing osteoarthritis.  The clinician noted that 
the veteran is a cowboy by trade and has also been involved 
in several motor vehicle accidents.  He underwent x-rays that 
revealed mild kyphoscoliosis and wedged body at C-6; 
degenerative spondylosis with narrowed disc C5-C6 and C6-C7 
and spurs on these bodies; and degenerative spondylosis with 
narrowed L3-L4 disc and spurs at that level.  In January 
2003, a VA clinician indicated that the veteran is unable to 
be employed due to continuous neck and back pain.       

In November 2003, the Social Security Administration (SSA) 
issued a decision.  In its introduction, it noted that "the 
claimant alleges disability beginning March 29, 2002 due to 
scoliosis, back spurs, emphysema, neck problems, anxiety, and 
memory loss."  The SSA determined that the veteran had been 
disabled since July 29, 2002.  The veteran, in subsequent 
correspondence with the VA, has alleged that the VA's denial 
of his claim is contrary to the SSA's decision. 

Laws and Regulations
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran contends, in essence, that his back disability is 
due to an in-service incident in which he was physically 
abused (kicked in the back).  Neither the veteran's service 
medical records nor his service personnel records contain 
evidence of such an incident.  The lay statement from T.V.P. 
shows that he did not actually witness any such incident, but 
was only aware that the veteran had been transferred.  The 
veteran's service medical records are devoid of any findings 
attributed to a back injury or disability.  His May 1977 
separation examination report reveals normal findings 
relating to the musculoskeletal system and spine.  

The presumption of service connection for arthritis is not 
applicable here since there is no X-ray evidence of arthritis 
of the spine within one year of service.  To the contrary, 
there is no medical or X-ray evidence of any type of back 
disability until August 1999, more than 20 years post-
service.  At that time, the veteran attributed his pain to an 
incident in which he was sorting cattle.  The August 1999 
clinician specifically noted on a medical certificate (that 
was signed by the veteran) that the veteran denied a history 
of back problems.  Subsequent medical records reveal that in 
March 2002 the veteran sought treatment for low back pain and 
tenderness due to a recent fall.  (Emphasis added.)  

Furthermore, the Board notes that when the veteran filed a 
claim for service connection for hearing loss in February 
1994, he failed to indicate that he had any disability 
involving his back.  He did not file his original claim for 
service connection for a back disorder until January 2000.  

The lack of any post-service medical records until August 
1999 is probative evidence against the claim.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The Board 
finds that, with no evidence of back problems during service 
or for approximately 22 years after service, and in the 
absence of any competent evidence suggesting that the 
veteran's current back disability is causally linked to any 
incident of service, service connection for a back disability 
is not warranted.  

The Board notes that the veteran views this denial to be in 
conflict with the November 2003 decision rendered by the SSA.  
This is not the case.  The SSA decision granted benefits to 
the veteran based on the fact that he suffers from a 
disability and is therefore unable to sustain employment.  
The Board acknowledges that the veteran does indeed suffer 
from a back disability, as well as a disability of the 
cervical spine.  It is undisputed that the veteran's current 
diagnoses include degenerative spondylosis with narrowed L3-
L4 disc and spurs at that level.  The Board decision is based 
on the fact that there is no competent evidence that suggests 
a causal relationship between a current back disability and 
any incident of service, to include alleged trauma.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a back disability must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for a back disability is denied.


REMAND

As noted in the introduction, by an August 2001 rating 
decision, the RO denied service connection for a mental 
condition.  The veteran thereafter submitted a statement that 
the Board construes as a timely Notice of Disagreement with 
that determination.  38 C.F.R. § 20.201; Gallegos, supra.  
Because a Statement of the Case has not yet been issued, a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1. The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for a 
mental condition.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2005).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


